Filed 12/2/20 P. v. Black CA1/1

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                A157331
 v.
 RANDY D. BLACK,                                                (San Francisco County
                                                                Super. Ct. No. SCN225591)
           Defendant and Appellant.

         A jury convicted appellant Randy D. Black of one count of robbery and
one count of attempted robbery. On appeal, he argues that the trial court
abused its discretion in denying his motion for a mistrial after a sheriff’s
deputy disclosed to the jury during deliberations that appellant was being
housed in a “psych unit.” He also contests the court’s partial denial of his
motion to strike two prior felony convictions under our “Three Strikes” law.
We find no merit to these claims and affirm the judgment.
                    FACTUAL AND PROCEDURAL BACKGROUND
A.       The Underlying Offense
         On the evening of February 7, 2016, Co Lu left his work in San
Francisco and walked to a nearby bus stop on Bryant Street. Lu was
carrying his backpack, which contained no valuables. As he approached the
bus stop, Lu noticed a man already seated on the bench inside the bus
shelter. The man was much larger than Lu, who is five feet three inches tall

                                                               1
and weighs around 110 pounds. Lu sat a few seats away and placed his
backpack on the ground. He took his cell phone from his pocket and began
checking his messages. At some point, he raised his hand to his face and
coughed.
      As Lu perused his phone, the larger man suddenly approached and
started punching him on the head, neck and shoulder. Lu tried to run away
but fell face down on the sidewalk as the man continued to hit him. While on
the ground, Lu felt the man reaching for his wallet in his left front pants
pocket. Lu clasped his own hand over his pocket to maintain control of his
wallet as he struggled to get up. The man managed to remove from Lu’s rear
pockets some small pieces of paper, which he threw to the ground.
      Douglas Daily was driving down Bryant Street when he saw the attack
in progress. Daily honked his horn while his passenger yelled out and
motioned for Lu to get in the car. Lu ran to the car and got inside. The
attacker picked up Lu’s backpack and swung it at the car, leaving a large
dent. The assailant then opened the backpack and dumped everything on the
ground. Daily drove off while his passenger called 911. As he made a
U-turn, he saw the attacker strike another man who then ran away.
      Officer George Tano was dispatched to the crime scene. Another
witness pointed out the suspect, who was later identified as appellant. A
video of the incident captured by a nearby surveillance camera was played for
the jury. Lu later recovered his backpack and the papers taken from his
pockets.
      Following the incident, appellant was charged in a second amended
information with second degree robbery (Pen. Code,1 § 211; count one),
attempted second degree robbery (§§ 664/211; count two), assault with force


      1   All further statutory references are to the Penal Code.

                                         2
likely to cause great bodily injury (§ 245, subd. (a)(4); counts three and four),
and misdemeanor vandalism (§ 594, subd. (b)(2)(A).) The information also
alleged that appellant was ineligible for probation (§ 1203, subd. (e)(4)), that
he had suffered two prior strike convictions (§§ 667, subds. (d) &(e), 1170.12,
subd. (c)), and that he had two serious prior felony convictions (§ 667,
subd. (a)(1)).
B.    Appellant’s Competency and First Trial
      In July 2016, the trial court suspended proceedings and ordered a
competency evaluation. Appellant was found incompetent to stand trial and
was committed to Napa State Hospital in December 2016. In March 2017,
the trial court found competency had been restored and reinstated criminal
proceedings. Appellant pleaded not guilty to all counts.
      Appellant was tried twice in this matter. His first trial commenced in
May 2017, resulting in guilty verdicts on counts three, four, and five. The
trial court declared a mistrial as to counts one and two after the jury was
unable to reach a verdict. A retrial on counts one and two commenced in
June 2018.
C.    Appellant’s Second Trial
      The prosecution presented evidence of the underlying offense described
above. Appellant did not offer evidence in his defense. Defense counsel
argued in closing that appellant was not guilty of robbery or attempted
robbery because he lacked the specific intent to permanently deprive Lu of
his property. He suggested that appellant’s assault on the victim was
prompted by his underlying emotional issues and a delusional perception
that Lu had intruded on his space and behaved disrespectfully when he
coughed. Counsel also asserted that appellant did not steal Lu’s backpack,
arguing he only used it to hit Daily’s car.



                                        3
      On July 11, 2018, the jury found appellant guilty as charged on counts
one and two. The trial court found the charged enhancements true at a
subsequent bench trial. On May 17, 2019, the trial court granted appellant’s
Romero2 motion to dismiss a 1990 conviction for first degree robbery, but
denied his request to dismiss a 2005 conviction for armed bank robbery.
Appellant was sentenced to an aggregate term of 17 years in state prison.
This appeal followed.
                                    DISCUSSION
I.    Jury Misconduct Claim
      During deliberations, the trial court learned through a jury note that a
sheriff’s deputy had relayed to the jury that appellant was being held in a
“psych unit.” Appellant contends that the trial court prejudicially
mishandled the proceedings by failing to interview individual jurors to
determine whether any juror was affected by the misconduct and by denying
his motion for mistrial. He further asserts that the court’s limited inquiry
into the matter and corrective action failed to dispel the “presumption of
prejudice.” We find no error in the trial court’s handling of the jury note or
the denial of mistrial.
      a.      Relevant Proceedings
      During deliberations, the sheriff’s deputy charged with supervising the
jury relayed to the jurors that appellant was housed in the “psych unit.”
Shortly thereafter, the jury sent a note to the court stating: “We have become
aware that the defendant is being held in a psych unit. We have taken a poll
of the room and don’t believe that this changes any of our minds because we
all feel capable of ignoring it.”




      2   People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).

                                        4
      When questioned by the trial court, the sheriff’s deputy stated that he
had entered the jury room to answer a question about the cutoff time for
deliberations and returning a verdict. The deputy reported to the court that
he told the jurors, “ ‘You know, it takes a long time to get a person down.
This guy is kind of a mental person and he’s in the psych unit,’ which I
should not have stated.” The deputy expressed embarrassment about what
he had said and he informed the court that appellant was not housed in a
psych unit but was rather in an administrative segregation unit. He
explained that administrative segregation is not a psych unit, although
“there are people with mental problems in custody that are housed in [that
unit.]”
      After discussing the jury’s note with the prosecutor and defense counsel
off the record, the court sent the following written response to the jury: “The
defendant is not ‘being held in a psych unit.’ You’re not to consider anything
that is not in evidence, including the defendant’s custodial status.”
      The next day, defense counsel objected to the court’s response and
moved for a mistrial. Counsel asserted that the trial court’s response had
impermissibly introduced extrinsic evidence, namely, that appellant was not
being held in a psych unit. Seemingly in contradiction to his objection,
counsel asked the court to clarify to the jury that appellant was being held “in
administrative segregation alone in a single cell.” The court overruled the
objection, noting that defense counsel had acceded to the proposed answer
before the response was sent.
      The trial court also denied the motion for a mistrial, stating: “I think
one of the main reasons why the Court has quite a bit less concern than what
would have been apparent is in the actual statement read to the Court on the
question, they did specifically indicate that the jurors felt that they were



                                        5
capable of setting aside the statement and not using it against the defense.
Or against anyone. [¶] So that gives some alleviation to the Court with
regards to any prejudice to either side with regards to the statement and that
I—and in connection with the response the Court gave and their own
response that the Court doesn’t believe that there’s any prejudice to either
party based on the jury’s ability to set it aside and listen to the instructions
by the Court.”
      The jury reached its verdict, finding appellant guilty of robbery and
attempted robbery.
      b.    The Trial Court Appropriately Addressed the Jury’s Note
      Appellant asserts that the trial court erred in failing to interview
individual jurors to determine whether any of them were affected by the
deputy’s statement that appellant was a “mental person” being held in a
“psych unit.” He claims the statement constituted extrinsic evidence that
was potentially prejudicial, arguing the jury “may have been afraid that if
appellant was a ‘mental case,’ the failure to convict him would turn loose a
dangerous person capable of committing more violent attacks.” He also
contends that the court’s response to the jury’s note exacerbated the
misconduct because the response introduced facts that were outside the
record while simultaneously directing the jury not to consider anything that
was not in evidence, thus leaving open the possibility the jury might still
believe that appellant was being held in a psych unit.
            i. Applicable Legal Principals
      “ ‘An accused has a constitutional right to a trial by an impartial jury.
[Citations.] An impartial jury is one in which no member has been
improperly influenced [citations] and every member is “ ‘capable and willing




                                        6
to decide the case solely on the evidence before it.’ ” ’ ” (People v. Hensley
(2014) 59 Cal.4th 788, 824.)
      A juror’s receipt of information about a party or the case that is not a
part of the evidence received at trial is misconduct that raises a presumption
of prejudice, even if such information was received passively or involuntarily.
(People v. Cowan (2010) 50 Cal.4th 401, 507 (Cowan).) The trial court has a
duty to investigate when it becomes aware of the possibility a juror has
committed misconduct or has been exposed to improper influences. (People v.
Linton (2013) 56 Cal.4th 1146, 1213.) The court must make whatever inquiry
is reasonably necessary to determine whether to discharge the juror and
whether the impartiality of other jurors has been affected. (Ibid.; People v.
Davis (1995) 10 Cal.4th 463, 535.)
      “However, ‘ “not every incident involving a juror’s conduct requires or
warrants further investigation.” ’ ” (Cowan, supra, 50 Cal.4th at p. 506; see
People v. Williams (2013) 58 Cal.4th 197, 290 (Williams).) “ ‘ “ ‘The decision
whether to investigate the possibility of juror bias, incompetence, or
misconduct—like the ultimate decision to retain or discharge a juror—rests
within the sound discretion of the trial court. [Citation.] The court does not
abuse its discretion simply because it fails to investigate any and all new
information obtained about a juror during trial.’ ” [Citation.] A hearing is
required only where the court possesses information which, if proved to be
true, would constitute “good cause” to doubt a juror’s ability to perform his or
her duties and would justify his or her removal from the case.’ ” (Williams, at
pp. 289–290.)
            ii. Discussion
      We conclude the trial court took reasonable measures to investigate
and address the misconduct. The jury note made clear that the jurors had



                                         7
been exposed to extrinsic information from the sheriff’s deputy about
appellant’s custodial status that might bear upon his mental health. The
trial court called the deputy sheriff to testify concerning what information he
had specifically conveyed to the jury. Although the jury had already stated in
its note that it was prepared to ignore this information, the trial court’s
written response—crafted in consultation with both counsel—informed the
jurors that appellant was not “being held in a psych unit” and they were not
to consider anything that is not in evidence, including defendant’s custodial
status.
      The court was justifiably reassured that the jury would follow its
instructions and acted within its discretion in deciding not to interview
individual jurors. The jury note reflected that the jurors themselves had
recognized that the deputy’s remarks were inappropriate, and they had taken
the initiative to discuss the matter and confirm that the information would
not influence their deliberations. There was no information that would cast
doubt on the jury’s ability to remain impartial, and therefore no good cause
basis for further investigation into the matter. (Williams, supra, 58 Cal.4th
at pp. 289–291.)
      We also disagree with appellant’s assertion that the trial court’s
response to the jury was confusing or inconsistent. The trial court concluded
that it was more important to correct the false impression that appellant was
being housed in a “psych unit” than to leave the remark unaddressed and
risk the possibility that the jury might find the statement to be true. At the
same time, the court reminded the jury that it was not to consider evidence
outside the record, including appellant’s custodial status. Under the
circumstances, the trial court struck an appropriate balance between




                                        8
correcting an inaccuracy and reminding the jury of its obligations. We find
the court’s actions reasonable, and certainly not an abuse of discretion.3
            iii. Any Error Was Harmless
      Even if the trial court erred in its handling of the jury note, we find
that the error is harmless. Appellant contends the deputy’s “psych unit”
statement was “intrinsically prejudicial” because it fatally tainted the jury.
He further asserts the error is subject to automatic reversal as a structural
defect. We disagree with both contentions.
      “[O]nly a ‘very limited class of cases’ are subject to per se reversal.”
(People v. Aranda (2012) 55 Cal.4th 342, 363 (Aranda), quoting Johnson v.
United States (1997) 520 U.S. 461, 468.) Most errors “are ‘ “trial error[s],” ’
occurring ‘during the presentation of the case to the jury.’ [Citation] They
are amenable to harmless error review because they can be ‘quantitatively
assessed in the context of other evidence presented in order to determine
whether [their] admission was harmless beyond a reasonable doubt.’
[Citation.] ‘Structural defects,’ on the other hand, ‘defy analysis by
“harmless-error” standards’ [citation] because they are not ‘simply an error in


      3 To the extent a “presumption of prejudice” has been raised by the
misconduct in this matter, we conclude there is no reasonable probability of
prejudice. (See In re Hamilton (1999) 20 Cal.4th 273, 296 [“Any presumption
of prejudice is rebutted, and the verdict will not be disturbed, if the entire
record in the particular case, including the nature of the misconduct or other
event, and the surrounding circumstances, indicates there is no reasonable
probability of prejudice, i.e., no substantial likelihood that one or more jurors
were actually biased against the defendant.”].) As discussed above, appellant
has not pointed to any evidence in the record indicating actual bias by the
jury or an inability to follow the court’s instructions and remain impartial.
On the contrary, the jury brought the matter to the court’s attention, assured
the court that it could ignore the extrinsic information, and raised no further
concerns with the court’s written response, indicating it understood and
applied the court’s instructions.

                                        9
the trial process,’ but rather an error ‘affecting the framework within which
the trial proceeds.’ ” (Aranda, at pp. 363–364, quoting Arizona v. Fulminante
(1991) 499 U.S. 279.)
      Here, even if the deputy sheriff’s statement to the jury introduced
extrinsic evidence of appellant’s mental health status that was potentially
inflammatory, this affected only the information received by the jury, which
is an error amenable to assessment in light of the other evidence presented.
That the misconduct occurred during deliberations, rather than during the
presentation of evidence, is of no consequence. The deputy’s remark
constituted “an error in the trial process,” and is readily distinguishable from
errors that have been viewed as structural, such as “denial of counsel or of
self-representation, racial discrimination in jury selection, and trial before a
biased judge.” (Aranda, supra, 54 Cal.4th at p. 364.)
      Nor does appellant demonstrate that any error was prejudicial under
either Chapman v. California (1967) 386 U.S. 18, 24 [harmless beyond a
reasonable doubt standard] or People v. Watson (1956) 46 Cal.2d 818, 836
[reasonable probability that the error did not affect the outcome standard].
“[W]hen misconduct involves the receipt of information from extraneous
sources, the effect of such receipt is judged by a review of the entire record,
and may be found to be nonprejudicial. The verdict will be set aside only if
there appears a substantial likelihood of juror bias. Such bias can appear in
two different ways. First, we will find bias if the extraneous material, judged
objectively, is inherently and substantially likely to have influenced the juror.
[Citations.] Second, we look to the nature of the misconduct and the
surrounding circumstances to determine whether it is substantially likely the
juror was actually biased against the defendant. [Citation.] The judgment




                                       10
must be set aside if the court finds prejudice under either test.” (In re
Carpenter (1995) 9 Cal.4th 634, 653 (Carpenter).)
      We conclude that the deputy sheriff’s statement about appellant being
“kind of a mental person” who is housed in the “psych unit” was clearly
misguided but not so inherently prejudicial that it fatally tainted the jury’s
view of appellant. The statement itself does not suggest that appellant is
violent or has harmed others, and the jury assured the court that it could
continue deliberating in an impartial manner.
      Additionally, nothing in the surrounding circumstances demonstrates
that the deputy’s statement resulted in actual bias. The jury did not seek out
this prohibited information. Rather, the offhand statement was offered in
response to an unrelated question about the cutoff time for jury deliberations,
and the jury promptly informed the court about the deputy’s statement. (See
Carpenter, supra, 9 Cal.4th at p. 656 [“But to the extent [juror’s inadvertent
receipt of outside information] was misconduct, it was also passive” and was
not indicative of actual bias].) Moreover, the jury was admonished by the
trial court that the deputy’s statement was inaccurate and that the jury was
not to consider appellant’s custodial status. We presume jurors followed the
trial court’s instructions. (People v. Sanchez (2001) 26 Cal.4th 834, 852.) The
admonition was sufficient to cure any potential prejudice. (People v. Price
(1991) 1 Cal.4th 324, 428.) “It is only in the exceptional case that ‘the
improper subject matter is of such a character that its effect . . . cannot be
removed by the court’s admonitions.’ ” (People v. Allen (1978) 77 Cal.App.3d
924, 935.)
      Appellant argues the deputy’s statements were prejudicial because they
raised the specter of turning loose a dangerous, mentally ill person if the jury
did not return guilty verdicts. The cases appellant relies upon in support of



                                       11
his claim of prejudicial error, however, are distinguishable because they
address prosecutorial misconduct in cases involving a defense of not guilty by
reason of insanity. For example, in People v. Mallette (1940) 39 Cal.App.2d
294, 299, the prosecutor argued at the sanity phase that “it is a theory of our
law that an insane person cannot commit a crime, so the crime requires the
operation of a sane mind, and therefore [the defendant] will walk out free if
you find she was insane at the time of the commission of the offense.” The
appellate court reversed the defendant’s conviction, holding it was prejudicial
misconduct to suggest that the criminally insane, however violent, are
immediately set free to prey upon society. (Id. at pp. 299–300.) Similarly, in
People v. Modesto (1967) 66 Cal.2d 695, disapproved on another ground in
Maine v. Superior Court (1968) 68 Cal.2d 375, 383, fn. 8, our Supreme Court
called it “obvious misconduct” for the prosecution, in reference to a
defendant’s plea of not guilty by reason of insanity, to tell the jury “that, if
the defendant were found insane at the time he committed the offense, he
would be ‘turned loose’ ” (Modesto, at p. 708.) This appeal involves neither a
claim of prosecutorial misconduct nor a defense of not guilty by reason of
insanity. And as noted above, the deputy sheriff’s statement makes no
mention of appellant being turned loose or of his propensity for violence. In
short, we conclude that any error in the trial court’s handling of the
misconduct was harmless under any standard because there is no substantial
likelihood that any juror was actually biased against appellant.
      c.   The Denial of the Motion for Mistrial Was Not an Abuse of
           Discretion
      For the same reasons, we conclude that the trial court did not abuse its
discretion in denying appellant’s motion for a mistrial. Appellant makes no
showing that the deputy’s comment violated his due process rights or
irreparably damaged his chances of receiving a fair trial. (See People v.


                                        12
Bolden (2002) 29 Cal.4th 515, 555 [mistrial denied based on brief reference to
defendant’s parole status; no due process violation].)
      “A court should grant a mistrial ‘ “only when a party’s chances of
receiving a fair trial have been irreparably damaged.” ’ [Citation.] This
generally occurs when ‘ “ ‘ “the court is apprised of prejudice that it judges
incurable by admonition or instruction.” ’ ” ’ ” (People v. Johnson (2018)
6 Cal.5th 541, 581.) “Whether a particular incident is incurably prejudicial is
by its nature a speculative matter, and the trial court is vested with
considerable discretion in ruling on mistrial motions.” (People v. Haskett
(1982) 30 Cal.3d 841, 854; see People v. Dement (2011) 53 Cal.4th 1, 39–40,
disapproved on another point in People v. Rangel (2016) 62 Cal.4th 1192,
1216.) “ ‘Juries often hear unsolicited and inadmissible comments and in
order for trials to proceed without constant mistrial, it is axiomatic the
prejudicial effect of these comments may be corrected by judicial
admonishment; absent evidence to the contrary the error is deemed cured.’ ”
(People v. McNally (2015) 236 Cal.App.4th 1419, 1428–1429.) “We review the
trial court’s refusal to grant a mistrial for abuse of discretion.” (Johnson, at
p. 581.)
      As discussed above, any prejudice resulting from the deputy sheriff’s
misguided comment that appellant was being held in a “psych unit” was
cured by the trial court’s admonishment to the jury that it should disregard
any information regarding appellant’s custodial status and base its
deliberations solely on the evidence presented at trial. Because any potential
for prejudice had been abated, the court did not err in denying appellant’s
motion for mistrial.




                                       13
II.   The Trial Court Did Not Abuse Its Discretion in Denying
      Appellant’s Romero Motion
      a.    Background
      Appellant was charged with having suffered two prior strike
convictions. The first stemmed from a 1990 robbery conviction in which
appellant robbed a taxicab driver at gunpoint and shot at the taxi as it drove
away. He was sentenced to four years in state prison. The second strike was
a result of a 2005 federal bank robbery conviction. In that case, appellant
held a bank teller at gunpoint and threatened to kill her unless she turned
over the money in her drawer. He escaped with $2,265. He pleaded guilty
and was sentenced to 81 months in federal prison.
      Before sentencing, appellant filed a Romero motion, inviting the court
to exercise its discretion to strike (or dismiss) both of his prior strike
convictions. (Romero, supra, 13 Cal.4th 497; § 1385, subd. (a).) He argued
that he did not have an extensive criminal history because the two strikes
were his only convictions. He also stressed that the convictions were remote
in time, were, in part, attributable to an undiagnosed mental health
condition, and that the offenses did not result in serious bodily injury. He
also noted he faced a long sentence even if the court exercised its discretion to
strike the priors. The prosecution opposed the motion, noting that appellant
had suffered several other arrests for violent and assaultive crimes.
Additionally, he had committed multiple assaults on corrections officers while
in custody on the present matter, and his future prospects were poor.
      After reviewing the pleadings and hearing argument, the trial court
elected to strike appellant’s 1990 conviction for armed robbery and dismiss
the associated five-year prior (§ 667, subd. (a)), while retaining the 2005
federal bank robbery conviction as a strike for sentencing purposes. The
court concluded that appellant fell outside the spirit of the Three Strike law,


                                        14
but only in part. The court observed that the 1990 strike was almost 30 years
old and occurred when appellant was just 19 years old, circumstances that
weighed in favor of dismissing that conviction. In contrast, appellant was a
mature adult of 34 years at the time of the bank robbery in 2005, and he
committed the present offense in 2016 when he was 45 years old. While the
court declined to dismiss the 2005 felony strike conviction, the court noted
appellant did not use a weapon in the commission of the current offense and
agreed he did not cause injury to either of the victims in the prior cases,
although Lu did suffer a minor injury in the present case. The court also
found that his criminal conduct was partially excusable due to his mental
health condition, while also noting that he had consistently refused
treatment, medication, or any assistance to address his mental health issues.
      Following its analysis, the trial court sentenced appellant to 17 years in
state prison, comprised of the upper term of five years on count one, doubled
to 10 years due to the 2005 prior strike (§ 667, subds. (d) & (e)), a consecutive
terms of one year on count four, doubled to two years (ibid.), and a
consecutive five-year term imposed for the 2005 prior serious felony
conviction. (§ 667, subd. (a)(1).) Sentencing on counts two and three was
stayed pursuant to section 654. Appellant was also sentenced to one year in
county jail on count five, with credit for time served.
      On appeal, appellant claims the trial court abused its discretion in
failing to dismiss the 2005 prior strike conviction. We find no abuse of
discretion.
      b.      Analysis
      A trial court has the discretion to grant a motion to dismiss a strike
allegation. (§ 1385, subd. (a); People v. Williams (1998) 17 Cal.4th 148, 162.)
In deciding whether to exercise that discretion, the court is to “ ‘consider



                                       15
whether, in light of the nature and circumstances of [the defendant’s] present
felonies and prior serious and/or violent felony convictions, and the
particulars of his background, character, and prospects, the defendant may
be deemed outside the [Three Strikes] scheme’s spirit, in whole or in part,
and hence should be treated as though he had not previously been convicted
of one or more serious and/or violent felonies.’ ” (People v. Carmony (2004)
33 Cal.4th 367, 377 (Carmony).)
      We review a trial court’s denial of such a motion for an abuse of
discretion. (Carmony, supra, 33 Cal.4th at p. 373.) Where the record
demonstrates that the trial court balanced the relevant factors and reached
an impartial decision in conformity with the spirit of the law, we shall affirm
the court’s ruling, even if we might have ruled differently in the first
instance. (People v. Myers (1999) 69 Cal.App.4th 305, 310 (Myers).)
      We conclude the trial court did not abuse its discretion in denying
appellant’s Romero motion. The court applied the correct legal standard,
fairly considered appellant’s arguments, and thoughtfully exercised its
discretion in partially denying the motion.
      Appellant urges us to reverse the trial court because it did not give
sufficient weight to several ameliorative factors, including that the 2005
strike conviction was remote in time, that none of his prior offenses resulted
in serious injuries, that no weapon was used in the current offense, and that
his mental illness significantly contributed the instant proceedings. He also
asserts that all the factors that the trial court relied upon to strike his 1990
robbery conviction should have been applied to strike the 2005 conviction.
Because the trial court considered all of these factors, appellant is essentially
asking us to reweigh the factors and come to a different conclusion. This we
cannot do. (Myers, supra, 69 Cal.App.4th at pp. 309–310 [“It is not enough to



                                       16
show that reasonable people might disagree about whether to strike one or
more of [a defendant’s] prior convictions.”].)
      Appellant also cites to People v. Banks (1997) 59 Cal.App.4th 20, In re
Saldana (1997) 57 Cal.App.4th 620, and People v. Bishop (1997)
56 Cal.App.4th 1245. But all three cases are distinguishable: Banks reversed
the denial of a motion to strike because the trial court misunderstood that it
had discretion to grant relief (Banks, at pp. 23–24), and Saldana and Bishop
affirmed the grant of a motion to strike (Saldana, at pp. 626–627; Bishop, at
pp. 1248–1251). If anything, these cases emphasize the limited nature of our
review when a trial court exercises its discretion. Given those limits, we have
no basis to disturb the court’s ruling in this case.
                                DISPOSITION
      The judgment is affirmed.




                                        17
                                 _________________________
                                 Sanchez, J.


WE CONCUR:


_________________________
Margulies, Acting P.J.


_________________________
Banke, J.




A157331 People v. Black



                            18